Citation Nr: 1727572	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1984 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which established service connection for hepatitis C and assigned a zero percent rating, effective March 15, 2006. 

In November 2011, the Board denied an initial compensable rating for hepatitis C.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In May 2013, the Court affirmed that portion of the November 2011 Board decision which denied a 10 percent schedular rating for hepatitis C, and vacated and remanded that portion of the Board decision which denied a compensable rating for hepatitis C on an extraschedular basis.  In January 2014, the Board remanded the appeal for additional action.  

In August 2015, the Board denied an initial compensable rating for hepatitis C, to include on an extraschedular basis.  The Veteran appealed to the Court.  In August 2016, the Court granted the Parties' Joint Motion for Remand (JMR), vacated, and remanded the August 2015 Board decision.  In November 2016, the Board remanded the appeal for action consistent with the JMR. 

A VA examination was conducted in January 2017.  In an April 2017 rating decision, the RO awarded an initial rating of 10 percent for hepatitis C, effective March 15, 2006.  The appeal has since been returned to the Board. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1.  For the period from March 15, 2006, to February 12, 2016, the Veteran's hepatitis C was manifested by complaints of intermittent fatigue, nausea, increased bowel movements, bloating, tingling in the face and lower extremities, strange taste in mouth, right upper quadrant pain, and blurry vision; but without hepatomegaly, anorexia, or incapacitating episodes totaling more than four weeks; approximating no more than a 20 percent disability rating.

2.  In February 2016, the Veteran completed an 8-week course of Harvoni treatment and follow-up tests for hepatitis C infection were negative. 


CONCLUSION OF LAW

For the period from March 15, 2006, to February 12, 2016, the criteria for a rating of 20 percent for hepatitis C have been met; the criteria for a rating in excess of 10 percent from February 12, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Under Diagnostic Code 7354, a 10 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  A 20 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period.  A 100 percent rating is warranted for hepatitis C manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. §4.114, Diagnostic Code 7354 (2016).

For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).

The Veteran contends that she is entitled to an initial rating greater than 10 percent or on an extraschedular basis due to other reported symptoms that are not delineated in the rating schedule.  Specifically, she reported experiencing increased bowel movements, tingling of the face and lower extremities, strange taste in mouth, blurry vision, and bloating. 

VA treatment records reflect that the Veteran made several complaints regarding tingling in her face and lower extremities in July 2007, a funny taste in her mouth in March 2008 and bloating and increased bowel movements in 2009.  The Veteran also reported blurred vision in April 2014 after taking an antibiotic.  During the January 2017 VA exam, it was noted that most of the symptoms had resolved except changes in her vision.  The Veteran underwent eight weeks of Harvoni treatments beginning in December 2015 and ending in February 2016.  She reported blurred vision in the mornings while undergoing treatment.  Medical records and letters sent to her indicated that on February 12, 2016, and May 10, 2016, hepatitis C viral load lab results remained "not detected."   

The Veteran underwent a VA examination in June 2006, during which the examiner confirmed a diagnosis of hepatitis C with recurrent fatigue.  The Veteran reported that prior to the exam, she experienced fatigue approximately twice per month and had missed 6 days of work in the previous year.  She also had some trouble taking medication for her back pain because it seemed to cause right upper quadrant pain.  She did not have any symptoms of jaundice or episodic illness characteristic of hepatitis.  She did not report any incapacitating episodes and denied symptoms such as malaise, anorexia, and weight loss.  The examiner noted that the Veteran refused treatment in 2000 following a positive liver biopsy, due to the low possibility of being cured and other personal reasons. 

During the June 2009 VA examination, the Veteran reported increased symptoms including nausea, malaise, and upper right quadrant pain.  She described having fatigue approximately 15 to 20 days out of the month.  She also noted some weight gain and a change in the color of her bowel movements.  She denied vomiting, anorexia, arthralgia, or incapacitating episodes severe enough to require bed rest or treatment by a physician.  On examination on May 21, 2009, the Veteran reported that she was doing well and denied abdominal pain, nausea, vomiting or changes in bowel movements.  She noted that she had to call in sick to work on a couple occasions in the previous year but otherwise the hepatitis C had not affected her functional activities on the job or her activities of daily living. 

An addendum opinion was obtained in February 2014 and the examiner noted that based on peer reviewed journals and uptodate.com, most patients with hepatitis C infection are asymptomatic or have only mild nonspecific symptoms.  "The most frequent complaint is fatigue; other less common manifestations include nausea, anorexia, myalgia, arthralgia, weakness, and weight loss.  The symptoms are rarely incapacitation and may be difficult to ascribe to liver disease alone."  The examiner ultimately opined that the Veteran's complaints of increased bowel movements, bloating, tingling in the face and lower extremities, having a strange taste in the mouth, and blurry vision were not symptoms of hepatitis C.

The Veteran was afforded another VA examination in January 2017 and the examiner opined that it was at least as likely as not the Veteran's additional reported symptoms were caused by hepatitis C.  The opinion stated  "although...the symptoms of increase[d] bowel movements, tingling of the face and lower extremities, strange taste in mouth have resolve[d], the veteran continues [to] have abdominal bloating, [and] blurry vision, which [are] relate[d] to Hepatitis C infection.  The veteran states she has symptoms of ...monthly intermittent episodes of fatigue, malaise, right upper quadrant pain, blurry vision and vomiting, and twice-weekly episodes of nausea and abdominal bloating.  These symptoms continue after stopping Harvoni treatment in February 2016.  The veteran states she has no weight loss, hepatomegaly, anorexia, or arthralgia related to her condition.  The veteran ha[d] 1 episode of incapacitating episode for 6 weeks from February to March 2016 while taking Harvoni for her hepatitis C condition.  Updated peer review from the Center for Disease Control dated 7/21/2016 states, although most persons with HCV are asymptomatic, many with chronic liver disease can have symptoms such as fatigue, abdominal pain, nausea, vomiting ranging from mild to severe."

Based on the foregoing, the Board finds that the Veteran is entitled to a 20 percent rating from March 15, 2006, to February 12, 2016.  In this case, the January 2017 examiner found that the additional reported symptoms were at least as likely as not related to her hepatitis C.  The opinion is in line with medical records noting complaints made during the appeal period. 

The Board finds that a rating higher than 20 percent is not warranted because the Veteran did not report experiencing anorexia, with weight loss or hepatomegaly.  In fact, records show she gained weight during the appeal period.  Moreover, she did not report incapacitating episodes having a total duration of at least four weeks; at most, she stated that she missed approximately 6 days of work per year due to various symptoms.  Therefore, for the period of March 15, 2006, to February 12, 2016, the Veteran is not entitled to a rating higher than 20 percent because she has not asserted and the evidence does not suggest that she suffered daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks during the past 12 month period. 

The Board has considered a rating higher than 10 percent from February 12, 2016, however, following Harvoni treatments completed in February 2016, the Veteran tested negative for hepatitis C.  It is the noted, the Veteran reported spending six weeks on bed rest following the treatments; however, as noted above records show that she was cured.  Without evidence of an ongoing disability, the Veteran would normally receive a zero percent rating under Diagnostic Code 7354.  Regardless, the Board cannot reduce the Veteran's rating here and will limit the decision to denying her a rating higher than 10 percent for this period.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014)(the Board may not reduce a rating on de novo adjudication). 

In sum, the Veteran is entitled to a higher rating of 20 percent for the period of March 15, 2006, to February 12, 2016. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hepatitis C is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hepatitis C with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology with respect to the symptoms she experiences.  Specifically, the Veteran primarily reported increased bowel movements, tingling of the face and lower extremities, strange taste in mouth, blurry vision, and bloating.  The ratings under Diagnostic Code 7354 are not specific to such symptomatology; rather, they include a non-exhaustive list.  Disability ratings from 10 percent to 100 percent are assigned based symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  The use of "such as" signifies the list does not include every possible symptom and other symptoms, including those reported by the Veteran, could be considered under the rating criteria.  Thus, the Veteran's current schedular rating, including the increase decided above, is adequate to fully compensate her for her disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating of 20 percent from March 15, 2006, to February 12, 2016, for hepatitis C is granted; a rating in excess of 10 percent from February 12, 2016, is denied.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


